359 S.W.3d 581 (2012)
Robert GOLDMAN, Claimant/Appellant,
v.
TREASURER OF MISSOURI AS CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. ED 96937.
Missouri Court of Appeals, Eastern District, Division Two.
February 28, 2012.
James J. Sievers, Clayton, MO, for appellant.
Chris Koster, Atty. Gen., M. Jennifer Summers, Asst. Atty. Gen., St. Louis, MO, for respondent.
*582 Before KATHIANNE KNAUP CRANE, P.J. LAWRENCE E. MOONEY, J, and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
The claimant, Robert Goldman, appeals the final award of the Labor and Industrial Relations Commission denying him compensation from the Second Injury Fund for permanent total disability.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the Commission's award denying compensation. Rule 84.16(b)(4).